DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring assembly of claims 9, 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN206205998 in view the Wang paper “Numerical investigation of shock wave reflections near the heat ends of rotating detonation engines” and further in view of any of Brown (2,655,787), Howell (6,199,367), Meyer (4,202,170) and the Fischer et al paper “The reaction kinetics of dimethyl ether. I: High‐temperature pyrolysis and oxidation in flow reactors” and optionally in view of Brees (3,040,516) and for claims 6, 16 further in view of Falempin et al (2014/0196460) or Price (2,540,594).  CN ‘998 teaches A propulsion system defining a longitudinal centerline extended along a longitudinal direction, the propulsion system comprising: an inlet section 111 configured to provide an oxidizer to a rotating detonation combustion system 13 positioned downstream of the inlet section; and wherein the rotating detonation combustion system 13 comprises OR A rotating detonation combustion system 13, the system comprising:  a nozzle assembly including a fixed size converging-diverging nozzle, the nozzle assembly 14 positioned to provide a flow mixture of oxidizer and fuel to a combustion chamber; a centerbody 132 forming an inner wall of the combustion chamber; an outer wall 133 at least partially surrounding the centerbody, wherein the inner wall and the outer wall define a volume of the combustion chamber 135; 	the nozzle assembly 14 comprises: a nozzle inlet [circa 131]; a nozzle outlet [circa 132]; a throat [narrowest area, circa 143] positioned between the nozzle inlet and the nozzle outlet, wherein the converging-diverging nozzle 14 is defined between the nozzle inlet and the nozzle outlet; and a fuel injection port 143 positioned within a nozzle flowpath between the nozzle inlet and the nozzle outlet;	 wherein the fuel injection port 143 is positioned approximately at the throat of the nozzle assembly;      and wherein an annular gap is defined between the inner wall and the outer wall.  	CN ‘998 do not teach an actuation structure coupled to the nozzle assembly, wherein the actuation structure is configured to expand and contract to displace the nozzle assembly along the longitudinal direction to alter the volume of the combustion chamber while retaining the fixed size of the converging-diverging nozzle; wherein the actuation structure is configured to increase or decrease the volume of the combustion chamber based on the annular gap; wherein the actuation structure comprises a spring assembly configured to react against the nozzle assembly based on a plurality of operating conditions of the propulsion system; wherein the actuation structure is configured to expand and contract to displace the nozzle assembly along the longitudinal direction to alter a combustion chamber length of the combustion chamber.  	The Wang et al paper [see pages 465-470] teaches the effects of adjusting the volume of the combustion chamber via changes in one or more of the outer wall, the inner wall [chamber width, pg. 466+], and the length of the chamber [see pg. 468+, and note by adjusting the fuel-oxidizer mixing nozzle applicant changes the chamber length].  Increasing channel width / annular gap by adjusting one or more of the outer wall, the inner wall [see Fig. 7] results in increases of the thrust produced.  More particularly, Wang et al particularly teach the effects of adjusting the chamber length of the rotating detonation chamber [Fig. 9].  Increasing the length results in small increases in the specific impulse produced by the rotating detonation chamber.   Brees may be cited as a teaching reference which teaches the propulsion system including an actuation structure 26, 28 which controls the volume of a detonation chamber is well known and desirable to adjust for varying conditions [note 26 and 28 show the inflatable linings of the wall, see col. 5, lines 12-54].   	Brown teaches an actuation structure 52, 58 coupled to the fixed size nozzle assembly 24, 28, wherein the actuation structure is configured to expand and contract to displace the nozzle assembly along the longitudinal direction to alter the volume of the combustion chamber while retaining the fixed size of the nozzle.  Brown further teaches adjusting the volume of the combustion chamber includes actuating the fuel-oxidizer mixing nozzle 24, 28 along a longitudinal direction [see col. 2, lines 44+] and actuation structure comprises a spring assembly 52, 58 configured to react against the nozzle assembly 24, 28 based on a plurality of operating conditions of the propulsion system.  Howell teaches a nozzle assembly including a fixed size converging-diverging nozzle [in 38 or in 44], an actuation structure 50 coupled to the nozzle assembly 44a, 38, wherein the actuation structure is configured to expand and contract to displace the nozzle assembly along the longitudinal direction to alter the volume of the combustion chamber [see dashed lines in Fig. 2 which shows the movement]; wherein the actuation structure 50 is configured to increase or decrease the volume of the combustion chamber based on the annular gap; wherein the actuation structure comprises a spring assembly 50 configured to react against the nozzle assembly based on a plurality of operating conditions of the propulsion system;  wherein the actuation structure is configured to expand and contract to displace the nozzle assembly along the longitudinal direction to alter a combustion chamber length of the combustion chamber [note movement of the nozzle alters the length of the combustion chamber at the nozzle].  Meyer teaches a nozzle assembly including a fixed size nozzle 15, 35; an actuation structure 13, 14 coupled to the nozzle assembly, wherein the actuation structure is configured to expand and contract to displace the nozzle assembly along the longitudinal direction to alter the volume of the combustion chamber while retaining the fixed size of the nozzle 15, 35; wherein the actuation structure is configured to increase or decrease the volume of the combustion chamber based on the annular gap; wherein the actuation structure comprises a spring assembly configured to react against the nozzle assembly based on a plurality of operating conditions of the propulsion system; wherein the actuation structure is configured to expand and contract to displace the nozzle assembly along the longitudinal direction to alter a combustion chamber length of the combustion chamber.  Fischer et al teach a nozzle assembly including a fixed size converging-diverging nozzle, the nozzle assembly positioned to provide a flow mixture of oxidizer and fuel to a flow reactor [which is analogous to the combustion chamber, note the flow reactor is used for combustion chemistry research];  an actuation structure [stepper motor slide table] coupled to the nozzle assembly, wherein the actuation structure is configured to expand and contract to displace the nozzle assembly along the longitudinal direction to alter the volume of the flow reactor / combustion chamber while retaining the fixed size of the diverging nozzle [see Fig. 1 and pages 714-715 teaches fuel/injector/mixer/diffuser (diverging nozzle) assembly are an integral fixed geometry and displaced axially1 to vary the length of the chamber and thus the chamber volume]; wherein the actuation structure is configured to increase or decrease the volume of the flow reactor / combustion chamber based on the annular gap;  wherein the actuation structure is configured to expand and contract to displace the nozzle assembly along the longitudinal direction to alter a combustion chamber length of the combustion chamber.  It would have obvious to one of ordinary skill in the art to employ actuation structure coupled to the nozzle assembly, as taught by any of Brown, Howell, Meyer and Fischer et al, in order to vary the length and volume of the detonation chamber of CN ‘998, where varying the volume of the detonation chamber is taught as being desirable by Wang et al and optionally Brees.  

    PNG
    media_image1.png
    497
    429
    media_image1.png
    Greyscale

 For claims 2, 3, 12, 13, CN ‘998 do not teach wherein the centerbody is conical or frusto-conical;	 wherein the outer wall provides a taper, wherein the taper at the outer wall decreases a cross sectional area of the combustion chamber from an upstream end to a downstream end.  Snyder teaches a rotating detonation combustor 24 the centerbody is conical or frusto-conical; and wherein the outer wall of chamber 24 provides a taper [see Fig. 2], wherein the taper at the outer wall decreases a cross sectional area of the combustion chamber from an upstream end [circa 34] to a downstream end.  It would have been obvious to use make the centerbody conical or frusto-conical and use a taper for the outer wall, as taught by Snyder, as an equivalent shape used in the art for the rotating detonation chamber.  It would have been obvious to decrease the cross section area from the upstream to downstream end, in order to facilitate accelerating the flow.   As for wherein the actuation system is positioned at / coupled to the centerbody, Falempin et al teach a nozzle assembly 13, 8 positioned to provide a flow mixture of oxidizer and fuel to a combustion chamber; a centerbody 1 forming an inner wall of the combustion chamber; an outer wall [connected to 4] at least partially surrounding the centerbody, wherein the inner wall and the outer wall define a volume 2 of the combustion chamber 2; and an actuation structure [see paragraph 0060-0061] coupled to the nozzle assembly 13, wherein the actuation structure is configured to expand and contract to displace the nozzle assembly along the longitudinal direction D to alter the volume of the combustion chamber [see solid lines vs dashed lines for 13 for differing positions];    wherein the actuation system [see paragraph 0060-0061] is positioned at / coupled to the centerbody.  Price teaches an actuation system 115 is positioned at / coupled to the centerbody 108 [see Fig. 5] is a typical location for an actuation system relative to a nozzle.  It would have been obvious to one of ordinary skill in the art to the actuation system is positioned at / coupled to the centerbody, as taught by Falempin et al, as a convenient location for positioning the actuation system and which allows a mechanical ground / anchor point for the relative motion of the nozzle assembly. 
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. 
Referencing the drawing objection, it is noted that a blank box illustration does not constitute a drawing of a “spring assembly.”
For the combination of CN ‘998’, Applicant alleges that “…optionally in view of … Brees” language is not clear and concise.  In rebuttal, there is no ambiguity as this applies only to a single reference that was applied a teaching reference.  Brees presence is considered optional because it is not mandatory in light of the other teachings.  
Applicant alleges: 
“that the Wang paper merely provides a comparison of the three-dimensional flow field and the effects of detonation wave reflection within different sized detonation chambers” 
 In rebuttal, Fig. 9 clearly teaches the thrust, specific impulse and detonation height as a function of chamber length.  Accordingly, applicant’s allegations fail to consider the teachings of the reference as a whole and are therefore misdirected as the teachings are significantly more consequential than alleged.  Accordingly, Wang clearly provides the nexus for varying the volume of the detonation chamber by varying the chamber length.  Furthermore, using an actuator to vary the chamber length by moving a fixed geometry nozzle assembly is very well known in the art, as taught by each of Brown, Howell, Meyer and the Fischer et al paper. 
In response to applicant's argument that Brown needs to incorporate the variable air passage, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Clearly, Brown teaches varying the nozzle end of the combustion chamber to vary the volume and length and its teachings remain applicable.  
With regard to Howell, applicant argues that Howell does not adjust the size of the combustion chamber.  In rebuttal, the length and volume of the combustion chamber is materially affected by the movement of 38, 42 as the length and volume of the combustion chamber include these for any measurements of the length of the combustion chamber.  The movement is clearly shown in dashed lines in Fig. 2 and thus it clearly directly affects the length/volume of the combustion chamber.  Accordingly, applicant’s arguments fail to persuade.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

May 19, 2022